Citation Nr: 0806145	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  07-03 457	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a right 
great toe injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to August 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from October 
2005 and July 2006 rating decisions by the Cleveland RO.  In 
December 2007, a Travel Board hearing was held before the 
undersigned; a transcript of this hearing is associated with 
the claims file.  At the hearing, the veteran submitted 
additional evidence with a waiver of initial RO 
consideration.

The matters of service connection for sinusitis, PTSD, and 
residuals of a right great toe injury (on de novo review) are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

1.  The veteran is no shown to have had chronic rhinitis in 
service, and such disability is not currently shown.

2.  An unappealed May 2003 rating decision denied service 
connection for residuals of a right great toe injury 
essentially based on a finding that such disability was not 
shown.

3.  Evidence received since the May 2003 rating decision 
shows that the veteran may have a current right great toe 
disability; relates to an unestablished fact necessary to 
substantiate a claim of service connection for such 
disability; and raises a reasonable possibility of 
substantiating the claim.

CONCLUSIONS OF LAW

1.  Service connection for rhinitis is not warranted.  
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303 (2007).  

2.  New and material evidence has been received, and the 
claim of service connection for residuals of a great toe 
injury may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen notice to the claimant must include 
(with some specificity) notice of what is necessary to reopen 
the claim, as well as notice of what is needed to 
substantiate the underlying claim.  

As this decision reopens the claim of service connection for 
residuals of a right great toe injury, there is no need to 
belabor whether notice in the matter was sufficient.

Regarding the claim of service connection for rhinitis, an 
April 2006 letter (prior to the decision on appeal) informed 
the veteran of the evidence and information necessary to 
substantiate the claim, the information required of him to 
enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  He was also advised to submit pertinent 
evidence in his possession and was provided additional notice 
regarding disability ratings and effective dates of awards.  

Regarding VA's duty to assist, the record includes the 
veteran's service medical records (SMRs); VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  As there 
is no postservice evidence of rhinitis, an examination for an 
opinion as to a possible nexus between such disability and 
the veteran's military service is not necessary.  38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).

II. Service Connection for Rhinitis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

No pertinent abnormalities were noted on the veteran's 
service enlistment examination.  September 1969 
correspondence (in response to a congressional inquiry) noted 
that the veteran was evaluated by an otolaryngologist at an 
evacuation hospital in Vietnam, and was found to have 
allergic rhinitis.  He was given medication and returned to 
duty without limitations.  On service separation, the veteran 
indicated that he had had ear, nose, and throat problems, but 
there were no objective findings on examination.  

While the evidence establishes that the veteran had allergic 
rhinitis treated on one occasion in service, it also suggests 
that the problem was acute and resolved with treatment (as 
rhinitis was not noted on service separation).  More 
significantly, there is no competent evidence that the 
veteran has had rhinitis at any time after his separation 
from service.  Specifically, none of his postservice medical 
records note a finding or diagnosis of rhinitis.  
Furthermore, at the December 2007 travel Board hearing, he 
denied receiving treatment for rhinitis.  In the absence of 
any competent evidence that the veteran now has rhinitis, 
there is no valid claim of service connection for such 
disability.  Consequently, this claim must be denied.  


III. New and Material Evidence to Reopen Claim of Service 
Connection for Right Great Toe Injury Residuals.

Generally, an unappealed rating decision is final based on 
the evidence of record at the time of such determination.  38 
U.S.C.A. § 7105.  However, if new and material evidence is 
presented or secured with respect to the claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

Regarding materiality, the U. S. Court of Appeals for 
Veterans Claims (Court) has held that the newly presented 
evidence need not be probative of all the elements required 
to award the claim but that the evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for the last final disallowance of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  Justus v. Prinicipi, 3 Vet. App. 510, 513 
(1992).

A May 2003 rating decision, in part, denied service 
connection for right great toe pain (claimed to be residual 
from an injury in service) based essentially on a finding 
that it was not shown that the veteran had residuals of a 
right great toe injury in service (i.e., that there was no 
evidence of the disability claimed).  The veteran was 
notified of this decision by letter that same month; he did 
not appeal it, and it is final.  38 U.S.C.A. § 7105.  

Relevant evidence of record at the time of the May 2003 
decision consisted of the veteran's service medical records 
(SMRs), which show that no pertinent abnormalities were noted 
on his service induction examination.  An October 1969 
statement from a surgeon indicated that the veteran had a 
minor injury to his right foot in July 1969.  There was 
tenderness and swelling of the right great toe, and X-rays 
revealed a small chip fracture.  He was given a cast in July 
1969, which was removed after eleven days.  Due to complaints 
of pain, the foot was recasted in August 1969 for 
approximately two weeks.  He returned to full duty in 
September 1969.  On service separation examination, there 
were no complaints, findings, or diagnosis pertaining to the 
right great toe.  

Evidence received since the May 2003 rating decision includes 
the veteran's sworn testimony at the December 2007 Travel 
Board hearing.  He testified that he was having pain in his 
right great toe, but had not received any treatment for it.  
He indicated that even though he has complained about it, no 
one took the time to look at it.  This evidence is new 
because it was not previously of record.  It is material 
because it is postservice evidence that suggests he may have 
a current right great toe disability, and relates to an 
unestablished fact that is necessary to substantiate a claim 
of service connection for residuals of a right great toe 
injury.  While the veteran is a layperson, and thus not 
competent to establish a medical diagnosis by his own 
statement/opinion, he is competent to report symptoms he 
experiences.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Viewed in conjunction with evidence previously of record this 
additional evidence raises a reasonable possibility the claim 
may be substantiated.  Hence, the evidence received is both 
new and material, and the claim may be reopened.


ORDER

Service connection for rhinitis is denied.

The appeal to reopen a claim of service connection for 
residuals of a right great toe injury is granted. 

REMAND

The record notes the veteran sustained a right great toe 
injury in service.  His current complaints of right great toe 
pain suggest he may have pathology that has yet to be 
diagnosed.  An examination to determine if he has a current 
right great toe disability related to the injury in service 
is necessary.   

An October 1969 letter from the Department of the Army to the 
veteran's parents notes they expressed concern over his 
treatment for a sinus condition in service.  His SMRs include 
a medical history report at separation indicating that he had 
ear, nose, or throat trouble.  A January 2004 record shows a 
diagnosis of recurrent sinusitis.  In light of his treatment 
and complaints in service and evidence of current disability, 
an examination to determine the etiology of his sinusitis is 
necessary. 

The veteran has a diagnosis of PTSD.  October 1969 
correspondence indicated that he was having difficulty 
getting along with others and that a psychiatrist recommended 
that he be transferred to a non-infantry unit.  Although 
January 2006 correspondence from the National Personnel 
Records Center (NPRC) indicates that he was awarded a CIB 
(Combat Infantry Badge) based on his MOS, his DD Form 214 
does not reflect such award, and the correspondence is not 
official service department confirmation of such an award.  
Notably, the award of a CIB would conclusively establish that 
the veteran was exposed to a stressor event in service.  
Accordingly, it must be resolved whether or not the veteran 
received a CIB.  If the veteran's CIB is verified, a VA 
examination would be needed to determine if the veteran's 
PTSD diagnosis is based on such stressor (vs. based on a 
postservice event, as the record also suggests).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
complete copies of records of all VA 
treatment the veteran has received for 
sinusitis since June 2006 (to include 
records of any surgery in 2007).
2.  The RO should seek from the 
Department of the Army verification of 
whether or not the veteran was actually 
awarded a CIB (and the basis for any such 
award).  

3.  The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to determine whether he has 
any current disability that is a residual 
of his right great toe injury in service.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination, and any indicated 
studies (e.g., X-rays) should be 
completed.  The examiner should identify 
any right great toe pathology found, and 
opine whether such is at least as likely 
as not (i.e., a 50 percent or better 
probability) related to the veteran's 
service, and specifically the right great 
toe injury treated in service.  The 
examiner must explain the rationale for 
the opinion given.

4.  The RO should also arrange for an ENT 
examination of the veteran to determine 
the likely etiology of his diagnosed 
sinusitis.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Based 
on examination and file review, the 
examiner should opine whether, at least 
as likely as not, the veteran now has 
sinusitis that is related to his service 
(and specifically the sinusitis that was 
apparently treated therein).  The 
examiner must explain the rationale for 
all opinions.

5.  If it is confirmed by the Service 
Department that the veteran was awarded a 
CIB, the RO should arrange for him to be 
examined by a psychiatrist to determine 
whether he has PTSD based on combat 
participation.  The veteran's claims file 
should be reviewed by the examiner in 
conjunction with the examination.  Upon 
review of the claims file and evaluation 
of the veteran, the examiner should 
provide an opinion as to whether or not 
the veteran has PTSD due to combat 
experiences (vs. related to a postservice 
event).  The examiner must explain the 
rationale for the opinion given, and 
should comment on the records that 
suggest the veteran has PTSD due to a 
postservice work-related back injury.

6.  The RO should then readjudicate the 
remaining claims.  If any remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


